[Cite as In re Continuing Legal Edn. Suspension of Haas, ___ Ohio St.3d ___, 2015-Ohio-
115.]




          IN RE CONTINUING LEGAL EDUCATION SUSPENSION OF HAAS.
[Cite as In re Continuing Legal Edn. Suspension of Haas, ___ Ohio St.3d ___,
                                    2015-Ohio-115.]
   (No. CLE-2004-64540—Submitted January 14, 2015—Decided January 20,
                                          2015.)
       ON REPORT OF THE COMMISSION ON CONTINUING LEGAL EDUCATION.
                               ____________________
        {¶ 1} This matter originated in this court on the filing of a report by the
Commission on Continuing Legal Education pursuant to former Gov.Bar R.
X(6)(A)(1)(b) and (A)(2)(d). The commission recommended the imposition of
sanctions against certain attorneys, including the above-named respondent, for
failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing
Legal Education, for the 2002-2003 reporting period.
        {¶ 2} On April 8, 2005, this court adopted the recommendation of the
commission, imposed a sanction fee upon respondent, and suspended respondent
from the practice of law pursuant to former Gov.Bar R. X(6)(B)(3) and (5)(A)(4).
The court further ordered that respondent would not be reinstated to the practice
of law in Ohio until respondent complied with the requirements for reinstatement
set forth in former Gov.Bar R. X(7); complied with the Supreme Court Rules for
the Government of the Bar of Ohio; complied with the April 8, 2005 order and all
other orders of the court; and this court ordered respondent reinstated.
        {¶ 3} On January 9, 2015, the commission filed a recommendation
pursuant to former Gov.Bar R. X(7)(B)(2), finding that respondent has paid all
fees assessed for noncompliance, has made up all deficiencies, and is now in full
                             SUPREME COURT OF OHIO




compliance with all requirements of Gov.Bar R. X, and recommending that
respondent be reinstated to the practice of law in Ohio. The commission certified
that respondent had completed the credit hours of continuing legal education
required during the suspension by this court’s order of suspension. Respondent
has satisfied all the requirements of this court’s order of suspension.
       {¶ 4} Upon consideration thereof, it is ordered by the court that the
recommendation of the commission is adopted and respondent, Sheila Ann Haas,
is hereby reinstated to the practice of law.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                          2